The opinion was delivered October 21, 1858.
Per Curiam.
— The rule insisted on by the plaintiff in error, would be eminently unjust if applied to this case. But we cannot regard it as having any existence. A justice of the peace can" exercise no jurisdiction in deciding a controversy, wherein the claim in dispute exceeds $100. But if the parties appear before him, with or without summons, and agree upon the state of the accounts between them, and one confesses judgment in favor of the other, for a sum exceeding $100, he does not exceed his jurisdiction in entering 'and enforcing it.
Judgment affirmed.